 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8    MARK HOLADAY, an individual,
                                                         CASE NO. C19-1199RSM
 9
                      Plaintiff,
10                                                       ORDER DENYING STIPULATED
              v.                                         MOTION FOR PROTECTIVE ORDER
11
      KEYBANK N.A., a national banking
12    association,
13
                      Defendant.
14
      KEYBANK N.A., a national banking
15    association,
                   Third-Party Plaintiff,
16

17            v.

18    JASON HOLADAY, an individual,

19                 Third-Party Defendant.
20
            This matter comes before the Court on the parties’ Stipulated Protective Order. Dkt. #34.
21
            The Court finds that the proposed Protective Order does not conform to the requirement
22
     that its “protection from public disclosure and use extends only to the limited information or
23
     items that are entitled to confidential treatment under the applicable legal principles” as stated by
24

25   Local Rule 26(c)(2). Under the section entitled Confidential Material, the Court’s model

26   protective order instructs: “[t]he parties must include a list of specific documents such as
27


     ORDER DENYING STIPULATED MOTION FOR PROTECTIVE ORDER – 1
     ‘company’s customer list’ or ‘plaintiff’s medical records;’ do not list broad categories of
 1

 2   documents such as ‘sensitive business material.’”       The parties have not followed these

 3   instructions and instead list the following: “consumer and financial information, personally

 4   identifiable information, bank policies and procedures, and sensitive business or competitive
 5
     information.” Dkt. #34 at 2.
 6
            Although some specific categories of documents are described, the Court finds that the
 7
     parties have impermissibly left the door open to labeling a wide variety of documents as
 8
     confidential. The parties submit no argument to justify this departure from the model protective
 9

10   order’s guidelines. Given all of the above, the Motion will be denied.

11          Having reviewed the briefing, along with the remainder of the record, the Court hereby
12   finds and ORDERS that the parties’ Stipulated Protective Order, Dkt. #34, is DENIED.
13
            DATED this 9th day of July, 2021.
14

15

16

17                                                A
                                                  RICARDO S. MARTINEZ
18                                                CHIEF UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24

25

26

27


     ORDER DENYING STIPULATED MOTION FOR PROTECTIVE ORDER – 2
